     Case 2:18-cr-00839-SJO Document 21 Filed 10/16/19 Page 1 of 18 Page ID #:79



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     RUTH C. PINKEL (Cal. Bar No. 164470)
4    Assistant United States Attorney
     Public Corruption and Civil Rights Section
5         1500 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-6077
7         Facsimile: (213) 894-7631
          E-mail:    ruth.pinkel@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,               No. CR 18-839-SJO

13             Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
                                             JAMES R. MCDANIEL
14                   v.

15   JAMES R. MCDANIEL,

16             Defendant.

17

18        1.    This constitutes the plea agreement between JAMES R.
19   MCDANIEL (“defendant”) and the United States Attorney’s Office for
20   the Central District of California (the “USAO”) in the above-
21   captioned case.      This agreement is limited to the USAO and cannot
22   bind any other federal, state, local, or foreign prosecuting,
23   enforcement, administrative, or regulatory authorities.
24                              DEFENDANT’S OBLIGATIONS
25        2.    Defendant agrees to:
26              a.     At the earliest opportunity requested by the USAO and
27   provided by the Court, appear and plead guilty to count two of the
28   indictment in United States v. James McDaniel, CR No. 18-839-SJO,
     Case 2:18-cr-00839-SJO Document 21 Filed 10/16/19 Page 2 of 18 Page ID #:80



1    which charges defendant with Tax Evasion, in violation of 26 U.S.C.

2    § 7201.

3                 b.   Not contest facts agreed to in this agreement.

4                 c.   Abide by all agreements regarding sentencing contained

5    in this agreement.

6                 d.   Appear for all court appearances, surrender as ordered

7    for service of sentence, obey all conditions of any bond, and obey

8    any other ongoing court order in this matter.

9                 e.   Not commit any crime; however, offenses that would be

10   excluded for sentencing purposes under United States Sentencing

11   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

12   within the scope of this agreement.

13                f.   Be truthful at all times with the United States

14   Probation and Pretrial Services Office and the Court.

15                g.   Pay the applicable special assessment at or before the

16   time of sentencing unless defendant lacks the ability to pay and

17   prior to sentencing submits a completed financial statement on a form

18   to be provided by the USAO.

19        3.      Defendant admits that defendant received $150,000 of

20   taxable income for 2012, $114,012 of taxable income for 2013, $75,514

21   of taxable income for 2014, $61,494 of taxable income for 2015,

22   $61,028 of taxable income for 2016, and $65,896 of taxable income for

23   2017.     Defendant agrees that:

24                a.   Defendant will file, prior to the time of sentencing,

25   initial returns for the years subject to the above admissions,

26   correctly reporting unreported income, or, at the request of the IRS,

27   sign closing agreements correctly reporting unreported income for the

28   years subject to the above admissions; will, if requested to do so by

                                          2
     Case 2:18-cr-00839-SJO Document 21 Filed 10/16/19 Page 3 of 18 Page ID #:81



1    the Internal Revenue Service, provide the Internal Revenue Service

2    with information regarding the years covered by the returns; will

3    pay, if financially able, at or before sentencing all additional

4    taxes and all penalties and interest assessed by the Internal Revenue

5    Service on the basis of the returns; and will promptly pay all

6    additional taxes and all penalties and interest thereafter determined

7    by the Internal Revenue Service to be owing as a result of any

8    computational error(s).

9               b.   Nothing in this agreement forecloses or limits the

10   ability of the Internal Revenue Service to examine and make

11   adjustments to defendant’s returns after they are filed.

12              c.   Defendant will not, after filing the returns, file any

13   claim for refund of taxes, penalties, or interest for amounts

14   attributable to the returns filed in connection with this plea

15   agreement.

16              d.   Defendant is liable for the fraud penalty imposed by

17   the Internal Revenue Code, 26 U.S.C. § 6651(f), on the

18   understatements of tax liability for 2012 to 2017.

19              e.   Defendant gives up any and all objections that could

20   be asserted to the Examination Division of the Internal Revenue

21   Service receiving materials or information obtained during the

22   criminal investigation of this matter, including materials and

23   information obtained through grand jury subpoenas.

24              f.   Defendant will sign closing agreements with the

25   Internal Revenue Service contemporaneously with the signing of this

26   plea agreement, permitting the Internal Revenue Service to assess and

27   collect the following sums for the following tax years:           $1.4 million

28   (2008 to 2012), $45,725 (2012), $42,873 (2013), $27,762 (2014),

                                          3
     Case 2:18-cr-00839-SJO Document 21 Filed 10/16/19 Page 4 of 18 Page ID #:82



1    $22,078 (2015), $21,880 (2016) and $23,808 (2017), which comprises

2    the tax liabilities, as well as assess and collect the civil fraud

3    penalty for each year and statutory interest, on the tax liabilities,

4    as provided by law.

5                               THE USAO’S OBLIGATIONS

6         4.    The USAO agrees to:

7               a.   Not contest facts agreed to in this agreement.

8               b.   Abide by all agreements regarding sentencing contained

9    in this agreement.

10              c.   At the time of sentencing, move to dismiss the

11   remaining count of the indictment as against defendant.           Defendant

12   agrees, however, that at the time of sentencing the Court may

13   consider any dismissed charges in determining the applicable

14   Sentencing Guidelines range, the propriety and extent of any

15   departure from that range, and the sentence to be imposed.

16              d.   At the time of sentencing, provided that defendant

17   demonstrates an acceptance of responsibility for the offense up to

18   and including the time of sentencing, recommend a two-level reduction

19   in the applicable Sentencing Guidelines offense level, pursuant to

20   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

21   additional one-level reduction if available under that section.

22                              NATURE OF THE OFFENSE

23        5.    Defendant understands that for defendant to be guilty of

24   the crime charged in count two, that is, Tax Evasion, in violation of

25   Title 26, United States Code, Section 7201, the following must be

26   true: (a) defendant owed more federal income tax for the specified

27   calendar year than was declared due on the defendant’s income tax

28   return for that calendar year; (b) defendant knew that more federal

                                          4
     Case 2:18-cr-00839-SJO Document 21 Filed 10/16/19 Page 5 of 18 Page ID #:83



1    income tax was owed than was declared due on defendant’s income tax

2    return; (c) defendant made an affirmative attempt to evade or defeat

3    such additional tax; and (d) in attempting to evade or defeat such

4    additional tax, defendant acted willfully.

5                             PENALTIES AND RESTITUTION

6         6.    Defendant understands that the statutory maximum sentence

7    that the Court can impose for a violation of Title 26, United States

8    Code, Section 7201, and therefore, the total maximum sentence for the

9    single count to which defendant is pleading guilty, is: five years’

10   imprisonment; a three-year period of supervised release; a fine of

11   $250,000 or twice the gross gain or gross loss resulting from the

12   offense, whichever is greatest; and a mandatory special assessment of

13   $100.

14        7.    Defendant understands and agrees that the Court: (a) may

15   order defendant to pay restitution in the form of any additional

16   taxes, interest, and penalties that defendant owes to the United

17   States based upon the count of conviction and any relevant conduct,

18   including unreported income for 2013 to 2017; and (b) must order

19   defendant to pay the costs of prosecution, which may be in addition

20   to the statutory maximum fine stated above.

21        8.    Defendant understands that supervised release is a period

22   of time following imprisonment during which defendant will be subject

23   to various restrictions and requirements.        Defendant understands that

24   if defendant violates one or more of the conditions of any supervised

25   release imposed, defendant may be returned to prison for all or part

26   of the term of supervised release authorized by statute for the

27   offense that resulted in the term of supervised release, which could

28

                                          5
     Case 2:18-cr-00839-SJO Document 21 Filed 10/16/19 Page 6 of 18 Page ID #:84



1    result in defendant serving a total term of imprisonment greater than

2    the statutory maximum stated above.

3         9.    Defendant understands that, by pleading guilty, defendant

4    may be giving up valuable government benefits and valuable civic

5    rights, such as the right to vote, the right to possess a firearm,

6    the right to hold office, and the right to serve on a jury.

7    Defendant understands that once the court accepts defendant’s guilty

8    plea, it will be a federal felony for defendant to possess a firearm

9    or ammunition.    Defendant understands that the conviction in this

10   case may also subject defendant to various other collateral

11   consequences, including but not limited to revocation of probation,

12   parole, or supervised release in another case and suspension or

13   revocation of a professional license.        Defendant understands that

14   unanticipated collateral consequences will not serve as grounds to

15   withdraw defendant’s guilty plea.

16        10.   Defendant understands that, if defendant is not a United

17   States citizen, the felony conviction in this case may subject

18   defendant to: removal, also known as deportation, which may, under

19   some circumstances, be mandatory; denial of citizenship; and denial

20   of admission to the United States in the future.          The court cannot,

21   and defendant’s attorney also may not be able to, advise defendant

22   fully regarding the immigration consequences of the felony conviction

23   in this case.    Defendant understands that unexpected immigration

24   consequences will not serve as grounds to withdraw defendant’s guilty

25   plea.

26                                   FACTUAL BASIS

27        11.   Defendant admits that defendant is, in fact, guilty of the

28   offense to which defendant is agreeing to plead guilty.           Defendant

                                          6
     Case 2:18-cr-00839-SJO Document 21 Filed 10/16/19 Page 7 of 18 Page ID #:85



1    and the USAO agree to the statement of facts provided below and agree

2    that this statement of facts is sufficient to support a plea of

3    guilty to the charge described in this agreement and to establish the

4    Sentencing Guidelines factors set forth in paragraph 13 below but is

5    not meant to be a complete recitation of all facts relevant to the

6    underlying criminal conduct or all facts known to either party that

7    relate to that conduct.

8         Defendant was a member of the State Bar of California from 1981

9    to 2004 who primarily practiced in the area of tax law and estate

10   planning.   Defendant resigned from the California Bar in 2004 with

11   charges pending against him and knowing that he was in the process of

12   finalizing a plea agreement with the federal government to the charge

13   described below.

14        On December 20, 2004, defendant pled guilty to one count of

15   subscribing to a false tax return in violation of 26 U.S.C. § 7206(1)

16   in United States v. James McDaniel, CR 04-01670-SJO, for his failure

17   to report additional income on his personal tax returns for tax years

18   1997, 1998, 1999, 2000 and 2001.         In his written plea agreement,

19   defendant admitted “that his failure to report income resulted in a

20   tax loss or due of $677,368.80 and that the government is able to

21   establish federal income tax losses, exclusive of interest and

22   penalties, in the amount of $677,368.80.”        Moreover, defendant’s

23   additional income was in reality the result of his embezzlement of

24   over $1.6 million from two prominent families he represented as an

25   attorney.

26        From 2005 through 2012, the Internal Revenue Service (“IRS”)

27   assessed defendant over $1.4 million in taxes, interest, and

28   penalties for tax years 1997 to 2001 (the “assessments”).

                                          7
     Case 2:18-cr-00839-SJO Document 21 Filed 10/16/19 Page 8 of 18 Page ID #:86



1           Defendant was in both federal and state custody between 2005 and

2    2008.    He was released from state custody in March 2008 and started

3    working as a tax and estate-planning consultant at Law Firm A.

4           From in or about May 2008 through on or about late 2018, in Los

5    Angeles County, defendant willfully attempted to evade and defeat the

6    payment of the assessments due and owing by him to the United States

7    of America, for the calendar years 1997, 1999, 2000, and 2001, by

8    using his then-girlfriend, and his adult children, to commit the

9    following affirmative acts concealing his income, among others:

10          (a) Requesting that Individual 1 create Davis Bell Consulting,

11   LLC;

12          (b) Assisting Individual 1 to file tax returns reporting as

13   Individual 1’s income from Davis Bell Consulting LLC funds that, in

14   truth and in fact, were earned by defendant in his job at Law Firm A;

15          (c) Directing Individual 2 to sign documents identifying

16   Individual 2 as the sole managing member of James Roy Consulting,

17   LLC;

18          (d) Directing Individual 2 and Individual 3 to open bank

19   accounts for Davis Bell Consulting, LLC and James Roy Consulting,

20   LLC, respectively;

21          (e) Directing payments defendant received for his tax and estate

22   planning consulting work at Law Firm A during 2008, 2009, 2010, 2011,

23   and 2012 to be made payable to Davis Bell Consulting, LLC and James

24   Roy Consulting, LLC; and

25          (f) Depositing checks for defendant’s tax and estate planning

26   consulting work into bank accounts in the names of Davis Bell

27   Consulting, LLC and James Roy Consulting, LLC.

28

                                          8
     Case 2:18-cr-00839-SJO Document 21 Filed 10/16/19 Page 9 of 18 Page ID #:87



1         Defendant did the above acts knowing and intending that the

2    effect would be to mislead the IRS and to conceal his income.

3    Defendant used shell entities, Davis Bell Consulting and James Roy

4    Consulting, and nominees, Individuals 1, 2 and 3, knowing that the

5    use of these entities and individuals would conceal and disguise his

6    involvement and the income he earned.        Defendant used the money

7    received from Law Firm A to pay for his own personal expenses.

8         Defendant continued to earn income for tax and estate planning

9    consulting work from Law Firm A during each of calendar years 2008 to

10   2018, but willfully failed to report his income from Law Firm A, and

11   willfully failed to file tax returns with the IRS for tax years 2011

12   to 2018.

13        Defendant admits that defendant received $150,000 of taxable

14   income for 2012, $114,012 of taxable income for 2013, $75,514 of

15   taxable income for 2014, $61,494 of taxable income for 2015, $61,028

16   of taxable income for 2016, and $65,896 of unreported income for

17   2017.   Accordingly, from 2012 through 2017, defendant received at

18   least $527,944 in taxable income.

19        Defendant admits that he owes the following amounts of unpaid

20   taxes in the following amounts for the following years: $1.4 million

21   (2008 to 2012), $45,725 (2012), $42,873 (2013), $27,762 (2014),

22   $22,078 (2015), $21,880 (2016) and $23,808 (2017).          Accordingly, for

23   2012 through 2017, including 2008 to 2012, defendant owes at least

24   $1,584,126 in unpaid taxes.

25                                SENTENCING FACTORS

26        12.   Defendant understands that in determining defendant’s

27   sentence the Court is required to calculate the applicable Sentencing

28   Guidelines range and to consider that range, possible departures

                                          9
     Case 2:18-cr-00839-SJO Document 21 Filed 10/16/19 Page 10 of 18 Page ID #:88



1    under the Sentencing Guidelines, and the other sentencing factors set

2    forth in 18 U.S.C. § 3553(a).       Defendant understands that the

3    Sentencing Guidelines are advisory only, that defendant cannot have

4    any expectation of receiving a sentence within the calculated

5    Sentencing Guidelines range, and that after considering the

6    Sentencing Guidelines and the other § 3553(a) factors, the Court will

7    be free to exercise its discretion to impose any sentence it finds

8    appropriate up to the maximum set by statute for the crime of

9    conviction.

10        13.   Defendant and the USAO agree to the following applicable

11   Sentencing Guidelines factors:

12      Base Offense Level:                    22      [U.S.S.G. §§ 2T1.1,

13      [$1,584,126 tax loss]                                2T4.1(I)]

14      Specific Offense
        Characteristics
15
        Sophisticated means                     2      [U.S.S.G. §2T1.1(b)(2)]
16
     Defendant and the USAO reserve the right to argue that additional
17
     specific offense characteristics, adjustments, and departures under
18
     the Sentencing Guidelines are appropriate.
19
          14.   Defendant understands that there is no agreement as to
20
     defendant’s criminal history or criminal history category.
21
          15.   Defendant and the USAO reserve the right to argue for a
22
     sentence outside the sentencing range established by the Sentencing
23
     Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),
24
     (a)(2), (a)(3), (a)(6), and (a)(7).
25
                           WAIVER OF CONSTITUTIONAL RIGHTS
26
          16.   Defendant understands that by pleading guilty, defendant
27
     gives up the following rights:
28

                                          10
     Case 2:18-cr-00839-SJO Document 21 Filed 10/16/19 Page 11 of 18 Page ID #:89



1               a.    The right to persist in a plea of not guilty.

2               b.    The right to a speedy and public trial by jury.

3               c.    The right to be represented by counsel –- and if

4    necessary have the court appoint counsel -- at trial.           Defendant

5    understands, however, that, defendant retains the right to be

6    represented by counsel –- and if necessary have the court appoint

7    counsel –- at every other stage of the proceeding.

8               d.    The right to be presumed innocent and to have the

9    burden of proof placed on the government to prove defendant guilty

10   beyond a reasonable doubt.

11              e.    The right to confront and cross-examine witnesses

12   against defendant.

13              f.    The right to testify and to present evidence in

14   opposition to the charges, including the right to compel the

15   attendance of witnesses to testify.

16              g.    The right not to be compelled to testify, and, if

17   defendant chose not to testify or present evidence, to have that

18   choice not be used against defendant.

19              h.    Any and all rights to pursue any affirmative defenses,

20   Fourth Amendment or Fifth Amendment claims, and other pretrial

21   motions that have been filed or could be filed.

22                          WAIVER OF APPEAL OF CONVICTION

23        17.   Defendant understands that, with the exception of an appeal

24   based on a claim that defendant’s guilty plea was involuntary, by

25   pleading guilty defendant is waiving and giving up any right to

26   appeal defendant’s conviction on the offense to which defendant is

27   pleading guilty.    Defendant understands that this waiver includes,

28   but is not limited to, arguments that the statute to which defendant

                                          11
     Case 2:18-cr-00839-SJO Document 21 Filed 10/16/19 Page 12 of 18 Page ID #:90



1    is pleading guilty is unconstitutional, and any and all claims that

2    the statement of facts provided herein is insufficient to support

3    defendant’s plea of guilty.

4                   LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

5         18.   Defendant agrees that, provided the Court imposes a total

6    term of imprisonment on all counts of conviction of no more than 60

7    months, defendant gives up the right to appeal all of the following:

8    (a) the procedures and calculations used to determine and impose any

9    portion of the sentence; (b) the term of imprisonment imposed by the

10   Court; (c) the fine imposed by the court, provided it is within the

11   statutory maximum; (d) to the extent permitted by law, the

12   constitutionality or legality of defendant’s sentence, provided it is

13   within the statutory maximum; (e) the amount and terms of any

14   restitution order, provided it requires payment of no more than $1.6

15   million; (f) the term of probation or supervised release imposed by

16   the Court, provided it is within the statutory maximum; and (g) any

17   of the following conditions of probation or supervised release

18   imposed by the Court: the conditions set forth in General Order 18-10

19   of this Court; the drug testing conditions mandated by 18 U.S.C.

20   §§ 3563(a)(5) and 3583(d); and the alcohol and drug use conditions

21   authorized by 18 U.S.C. § 3563(b)(7).

22        19.   The USAO agrees that, provided (a) all portions of the

23   sentence are at or below the statutory maximum specified above and

24   (b) the Court imposes a term of imprisonment of no less than 60

25   months, the USAO gives up its right to appeal any portion of the

26   sentence, with the exception that the USAO reserves the right to

27   appeal the following: (a) the amount of restitution ordered if that

28   amount is less than $1.6 million.

                                          12
     Case 2:18-cr-00839-SJO Document 21 Filed 10/16/19 Page 13 of 18 Page ID #:91



1                        RESULT OF WITHDRAWAL OF GUILTY PLEA

2         20.   Defendant agrees that if, after entering a guilty plea

3    pursuant to this agreement, defendant seeks to withdraw and succeeds

4    in withdrawing defendant’s guilty plea on any basis other than a

5    claim and finding that entry into this plea agreement was

6    involuntary, then (a) the USAO will be relieved of all of its

7    obligations under this agreement; and (b) should the USAO choose to

8    pursue any charge that was either dismissed or not filed as a result

9    of this agreement, then (i) any applicable statute of limitations

10   will be tolled between the date of defendant’s signing of this

11   agreement and the filing commencing any such action; and

12   (ii) defendant waives and gives up all defenses based on the statute

13   of limitations, any claim of pre-indictment delay, or any speedy

14   trial claim with respect to any such action, except to the extent

15   that such defenses existed as of the date of defendant’s signing this

16   agreement.

17                           EFFECTIVE DATE OF AGREEMENT

18        21.   This agreement is effective upon signature and execution of

19   all required certifications by defendant, defendant’s counsel, and an

20   Assistant United States Attorney.

21                                BREACH OF AGREEMENT

22        22.   Defendant agrees that if defendant, at any time after the

23   signature of this agreement and execution of all required

24   certifications by defendant, defendant’s counsel, and an Assistant

25   United States Attorney, knowingly violates or fails to perform any of

26   defendant’s obligations under this agreement (“a breach”), the USAO

27   may declare this agreement breached.        All of defendant’s obligations

28   are material, a single breach of this agreement is sufficient for the

                                          13
     Case 2:18-cr-00839-SJO Document 21 Filed 10/16/19 Page 14 of 18 Page ID #:92



1    USAO to declare a breach, and defendant shall not be deemed to have

2    cured a breach without the express agreement of the USAO in writing.

3    If the USAO declares this agreement breached, and the Court finds

4    such a breach to have occurred, then: (a) if defendant has previously

5    entered a guilty plea pursuant to this agreement, defendant will not

6    be able to withdraw the guilty plea, and (b) the USAO will be

7    relieved of all its obligations under this agreement.

8         23.   Following the Court’s finding of a knowing breach of this

9    agreement by defendant, should the USAO choose to pursue any charge

10   that was either dismissed or not filed as a result of this agreement,

11   then:

12              a.    Defendant agrees that any applicable statute of

13   limitations is tolled between the date of defendant’s signing of this

14   agreement and the filing commencing any such action.

15              b.    Defendant waives and gives up all defenses based on

16   the statute of limitations, any claim of pre-indictment delay, or any

17   speedy trial claim with respect to any such action, except to the

18   extent that such defenses existed as of the date of defendant’s

19   signing this agreement.

20              c.    Defendant agrees that: (i) any statements made by

21   defendant, under oath, at the guilty plea hearing (if such a hearing

22   occurred prior to the breach); (ii) the agreed to factual basis

23   statement in this agreement; and (iii) any evidence derived from such

24   statements, shall be admissible against defendant in any such action

25   against defendant, and defendant waives and gives up any claim under

26   the United States Constitution, any statute, Rule 410 of the Federal

27   Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

28   Procedure, or any other federal rule, that the statements or any

                                          14
     Case 2:18-cr-00839-SJO Document 21 Filed 10/16/19 Page 15 of 18 Page ID #:93



1    evidence derived from the statements should be suppressed or are

2    inadmissible.

3            COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

4                                  OFFICE NOT PARTIES

5         24.   Defendant understands that the Court and the United States

6    Probation and Pretrial Services Office are not parties to this

7    agreement and need not accept any of the USAO’s sentencing

8    recommendations or the parties’ agreements to facts or sentencing

9    factors.

10        25.   Defendant understands that both defendant and the USAO are

11   free to: (a) supplement the facts by supplying relevant information

12   to the United States Probation and Pretrial Services Office and the

13   Court, (b) correct any and all factual misstatements relating to the

14   Court’s Sentencing Guidelines calculations and determination of

15   sentence, and (c) argue on appeal and collateral review that the

16   Court’s Sentencing Guidelines calculations and the sentence it

17   chooses to impose are not error, although each party agrees to

18   maintain its view that the calculations in paragraph 13 are

19   consistent with the facts of this case.        While this paragraph permits

20   both the USAO and defendant to submit full and complete factual

21   information to the United States Probation and Pretrial Services

22   Office and the Court, even if that factual information may be viewed

23   as inconsistent with the facts agreed to in this agreement, this

24   paragraph does not affect defendant’s and the USAO’s obligations not

25   to contest the facts agreed to in this agreement.

26        26.   Defendant understands that even if the Court ignores any

27   sentencing recommendation, finds facts or reaches conclusions

28   different from those agreed to, and/or imposes any sentence up to the

                                          15
     Case 2:18-cr-00839-SJO Document 21 Filed 10/16/19 Page 16 of 18 Page ID #:94



1    maximum established by statute, defendant cannot, for that reason,

2    withdraw defendant’s guilty plea, and defendant will remain bound to

3    fulfill all defendant’s obligations under this agreement.            Defendant

4    understands that no one –- not the prosecutor, defendant’s attorney,

5    or the Court –- can make a binding prediction or promise regarding

6    the sentence defendant will receive, except that it will be within

7    the statutory maximum.

8                              NO ADDITIONAL AGREEMENTS

9         27.   Defendant understands that, except as set forth herein,

10   there are no promises, understandings, or agreements between the USAO

11   and defendant or defendant’s attorney, and that no additional

12   promise, understanding, or agreement may be entered into unless in a

13   writing signed by all parties or on the record in court.
14   //
15
     //
16

17

18

19

20

21

22

23

24

25

26

27

28

                                          16
Case 2:18-cr-00839-SJO Document 21 Filed 10/16/19 Page 17 of 18 Page ID #:95
Case 2:18-cr-00839-SJO Document 21 Filed 10/16/19 Page 18 of 18 Page ID #:96
